DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
Claim Status
Claims 1-18, 56, 65-71, and 74-77 are pending. 
Claims 19, 55 and 57-64 were previously cancelled and claim 72 is cancelled.
Claim 56 is withdrawn as being directed to a non-elected invention.
Claim 77 is newly added.
Claim 1, 16, 17, 65 and 76 are currently amended.
Claims 1-18, 65-71, and 74-77 have been examined.
Claims 1-18, 65-71, and 74-77 are rejected.

Priority
	Priority to application 63/047708 filed on 07/02/2020 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Withdrawn Claim Rejections - 35 USC § 102

Response to Applicant’s Arguments

The rejection of claims 1, 4-8, 10-15, 17, 18, 65-71, and 75 under 35 U.S.C. 102(a)(1) as being anticipated by Drugs.com (Multitrace-5, Published 09/07/2015) as evidenced by Americanregent.com (Multitrace 5 Concentrate (Trace Elements Injection 5, USP), Multitrace 5 (Trace Elements Injection 5, USP) Safety Data Sheet, Published 01/09/2019) is withdrawn in view of the amendment to the claims.

Maintained and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This rejection is maintained and modified in view of the amendments to the claims.
Claim(s) 1-18, 65-71, and 74-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drugs.com (Multitrace-5, Published 09/07/2015) as evidenced by Americanregent.com (Multitrace 5 Concentrate (Trace Elements Injection 5, USP), Multitrace 5 (Trace Elements Injection 5, USP) Safety Data Sheet, Published 01/09/2019).
The claims are directed to an injectable aqueous composition comprising water, 800-4,000µg/ml of zinc, preferably elemental zinc, more preferably zinc sulfate heptahydrate, 40-400µg/ml copper, preferably elemental copper, more preferably cupric sulfate, 1-80µg/ml manganese, preferably elemental manganese, more preferably manganese sulfate, and 4-90µg/ml selenium, more preferably elemental selenium, and most preferably selenious acid; wherein the composition is a sterile composition. The claims are further directed to the composition has a pH of about 1.0-5. The claims further comprise a pH adjusting agent such as sodium hydroxide and/or sulfuric acid. The claims are further directed to the composition comprising a preservative. The claims are further directed to the composition comprising as the preservative benzoyl alcohol in an amount of 0.9% based on the total weight of the composition. The composition further comprises iodine from about 0-0.2 mcg/kg/day, fluoride from about 0-2.7, aluminum from about 0-0.6 mcg/kg/day or a mixture thereof. The composition further comprises iron from about 0-10 µg/ml, silicon from about 0-100 µg/ml, magnesium from about 0-50 µg/ml, calcium from about 0-50µg/ml, boron from about 0-50µg or mixtures thereof. The claims are further directed to the composition wherein the permitted daily limits (PDL) of the injectable composition do not exceed for example about 0.4µg/day of cadmium. The claims are further directed to the composition being in a multi-dose vial comprising 10mL of the composition.  The claims are further directed to a composition comprising 3,000 or 1000 µg/mL zinc, 300 or 60 µg/mL copper, 60 or 6 µg/mL selenium, 55 or 3µg/mL manganese, and 0 or 0.0001-0.25µg/mL of chromium.
Drugs.com teach Multitrace-5 is a sterile nonpyrogenic solution trace element injection for total parenteral nutrition (Page 1, Multitrace-5 Description). Each mL comprises 1000µg zinc, 400µg copper, 100µg manganese, 4µg chromium, 20µg selenium, 0.9% benzyl alcohol preservative, sulfuric acid and/or sodium hydroxide for pH adjustment, and water for injection in 10mL multiple dose vial (Page 3, Container).   The ingredients are zinc sulfate heptahydrate, cupric sulfate, manganese sulfate, chromic chloride, selenious acid, benzoyl alcohol, sulfuric acid, sodium hydroxide, and water (page 4, Ingredient Name). The suggested dosage level of zinc is 2.5-4 mg/day or 100µg/kg/day for children, of copper 0.5-1.5 mg/day or 20µg/kg/day for pediatric patients, of manganese 01.15-0.8mg/day or 2-10µg/kg/day for pediatric patients, of chromium 10-15µg/day or 01.14-0.20 µg/kg/day for pediatric patients, and of selenium 20-40µg/day or 3µg/kg/day (page 3). Americanregent.com teach Multitrace-5 has water content of 96.3-98.5% and zinc sulfate heptahydrate of 0.4-2.2% (Section 3.2). Americanregent.com further teach Multitrace-5 has a pH 1.5-3.5 (Section 9.1). 
Drugs.com does not teach a preferred embodiment wherein the composition comprises 3,000 µg/mL zinc, 300 or 60 µg/mL copper, 60 or 6 µg/mL selenium, and 55 or 3µg/mL manganese, and 0 or 0.0001-0.25µg/mL of chromium. However, Drugs.com suggests such a composition.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application adjust the amounts of the trace element constituents and arrive at the instantly claimed amount and have a reasonable expectation of success. One would have been motivated to do so through routine optimization in order to provide a concentration that would provide a preferred dosage based on the patient, their weight, and nutritional needs. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art. 
Response to Applicant’s Arguments
Applicant argues that it would not have been obvious to one of ordinary skill in the art to modify the Multitrace-5 composition to eliminate or reduce to trace amounts chromium in the composition. Applicant’s argument has been fully considered but found not to be persuasive. One of ordinary skill in the art would be motivated to adjust or eliminate the amount of chromium based on the nutritional needs of a patient being administered a parenteral composition comprising a mixture of elemental compounds. For example, a patient that has no deficiency and/or supplemental need of chromium could be given a composition which is free of chromium.
Applicant also argues that if one adjusted the amount of chromium in the Multitrace-5 composition then all the other elements remaining the composition would be outside the instantly claimed range. Applicant’s argument has been fully considered but found not to be persuasive. It appears Applicant’s arguments premise is based on the assertion that one would adjust the amounts of the elements by diluting the composition of Multitrace-5. However, one of ordinary skill in the art would be equally motivated to formulate a composition comprising the instantly claimed elements in the instantly claimed amounts not by diluting Multitrace-5 looking to Multitrace-5 as blueprint to form a new composition but adjust for the nutritional needs of the patient to be treated. That is if one of ordinary skill in the art has a patient needing nutritional supplementation of zinc, copper, selenium, and manganese but not chromium, aluminum, iron, and/or vitamins, one of ordinary skill in art would be able to make such a composition. 
It should be noted that the composition of Drugs.com does not include any aluminum. 


This is a new ground of rejection necessitated by the amendments to the claims.
Claim(s) 1-18, 65-71, and 74-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drugs.com (Multitrace-5, Published 09/07/2015) as evidenced by Americanregent.com (Multitrace 5 Concentrate (Trace Elements Injection 5, USP), Multitrace 5 (Trace Elements Injection 5, USP) Safety Data Sheet, Published 01/09/2019) in view of Burjonrappa et al. (Role of trace elements in parenteral nutrition support of the surgical neonate, Published 2012).
The claims are directed to an injectable aqueous composition comprising water, 800-4,000µg/ml of zinc, preferably elemental zinc, more preferably zinc sulfate heptahydrate, 40-400µg/ml copper, preferably elemental copper, more preferably cupric sulfate, 1-80µg/ml manganese, preferably elemental manganese, more preferably manganese sulfate, and 4-90µg/ml selenium, more preferably elemental selenium, and most preferably selenious acid; wherein the composition is a sterile composition. The claims are further directed to the composition has a pH of about 1.0-5. The claims further comprise a pH adjusting agent such as sodium hydroxide and/or sulfuric acid. The claims are further directed to the composition comprising a preservative. The claims are further directed to the composition comprising as the preservative benzoyl alcohol in an amount of 0.9% based on the total weight of the composition. The composition further comprises iodine from about 0-0.2 mcg/kg/day, fluoride from about 0-2.7, aluminum from about 0-0.6 mcg/kg/day or a mixture thereof. The composition further comprises iron from about 0-10 µg/ml, silicon from about 0-100 µg/ml, magnesium from about 0-50 µg/ml, calcium from about 0-50µg/ml, boron from about 0-50µg or mixtures thereof. The claims are further directed to the composition wherein the permitted daily limits (PDL) of the injectable composition do not exceed for example about 0.4µg/day of cadmium. The claims are further directed to the composition being in a multi-dose vial comprising 10mL of the composition.  The claims are further directed to a composition comprising 3,000 or 1000 µg/mL zinc, 300 or 60 µg/mL copper, 60 or 6 µg/mL selenium, 55 or 3µg/mL manganese, and 0 or 0.0001-0.25µg/mL of chromium.
Drugs.com teach Multitrace-5 is a sterile nonpyrogenic solution trace element injection for total parenteral nutrition (Page 1, Multitrace-5 Description). Each mL comprises 1000µg zinc, 400µg copper, 100µg manganese, 4µg chromium, 20µg selenium, 0.9% benzyl alcohol preservative, sulfuric acid and/or sodium hydroxide for pH adjustment, and water for injection in 10mL multiple dose vial (Page 3, Container).   The ingredients are zinc sulfate heptahydrate, cupric sulfate, manganese sulfate, chromic chloride, selenious acid, benzoyl alcohol, sulfuric acid, sodium hydroxide, and water (page 4, Ingredient Name). The suggested dosage level of zinc is 2.5-4 mg/day or 100µg/kg/day for children, of copper 0.5-1.5 mg/day or 20µg/kg/day for pediatric patients, of manganese 01.15-0.8mg/day or 2-10µg/kg/day for pediatric patients, of chromium 10-15µg/day or 01.14-0.20 µg/kg/day for pediatric patients, and of selenium 20-40µg/day or 3µg/kg/day (page 3). Americanregent.com teach Multitrace-5 has water content of 96.3-98.5% and zinc sulfate heptahydrate of 0.4-2.2% (Section 3.2). Americanregent.com further teach Multitrace-5 has a pH 1.5-3.5 (Section 9.1). 
Drugs.com does not teach a preferred embodiment wherein the composition comprises 3,000 µg/mL zinc, 300 or 60 µg/mL copper, 60 or 6 µg/mL selenium, and 55 or 3µg/mL manganese, and 0 or 0.0001-0.25µg/mL of chromium. However, Drugs.com suggests such a composition.
Burjonrappa et al. teach “Surprisingly, preterm infants receiving parenteral Cr exhibited poorer glucose tolerance, leading some experts to question its metabolic role in the neonatal population and the actual need for supplementation in neonates … Chromium may also be associated with TPN-related nephropathy, with Cr supplementation for as little as 3 weeks causing reductions in glomerular filtration rate and elevations in serum creatinine … This has led some experts to recommend a reduction in Cr supplementation in parenteral formulas to avoid toxicity … Chromium supplementation should be discontinued in infants with renal insufficiency” (page 767, section 2.4.3). “In certain settings, it may be more appropriate to individualize trace element supplementation based on the predetermined physiologic need rather than using bundled packages of trace elements as is the current norm” (abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the filing of the instant application adjust the amounts of the trace element constituents and arrive at the instantly claimed amount and have a reasonable expectation of success. One would have been motivated to do so through routine optimization in order to provide a concentration that would provide a preferred dosage based on the patient, their weight, and nutritional needs. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In particular one of ordinary skill in the art wanting to provide trace element supplementation to preterm infants or to avoid the possibility of nephropathy would formulate the composition with little or no chromium. Furthermore, one of ordinary skill in the art would be motivated to adjust the amounts of the trace elements in the composition of Drugs.com not by simply diluting the composition with water but to the amounts needed by a particular patient in order to give an individualized trace element formulation. For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617